Citation Nr: 1020228	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-19 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for retroactive Department of Veterans Affairs 
Dependents' Educational Assistance (DEA) benefits under the 
provisions of 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1943 to 
November 1945.  The appellant is his daughter. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 administrative 
determination from the Regional Office (RO) in Muskogee, 
Oklahoma, which found that the appellant was not entitled to 
DEA benefits under Chapter 35 prior to December 21, 2005. 


FINDINGS OF FACT

1.   The Veteran passed away on November [redacted], 1985.

2.  Service connection for the cause of the Veteran's death 
was granted in a January 28, 2005 rating decision, effective 
from August 5, 1997.

3.  The Veteran's widow, who is also the appellant's mother, 
was notified of the January 28, 2005 rating decision by 
letter in February 2005.

4.  VA first received the appellant's claim for Chapter 35 
benefits on December 21, 2006.


CONCLUSION OF LAW

Chapter 35 educational benefits may not be paid for education 
pursued by the appellant for the period prior to December 21, 
2005.  38 U.S.C.A. §§ 3501, 3513, 5101, 5113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 21.1029, 21.3041, 21.3130, 
21.4131(d) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), with 
implementing regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.316(a) (2009)), describes VA's duty 
to notify and assist claimants in substantiating claims for 
VA benefits.

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); Manning v. Principi, 16 Vet. App. 534 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay 
v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991). 
 
As will be discussed in further detail below, the appellant's 
claim is being denied solely because of a lack of entitlement 
under the law.  Accordingly, the Board has decided the appeal 
on the current record without any further consideration of 
the VCAA.



Eligibility for Retroactive DEA Benefits

The appellant is the Veteran's daughter and was born in July 
1962.  The Veteran passed away on November [redacted], 1985.  A claim 
for service connection for the cause of the Veteran's death 
was brought by the Veteran's widow shortly after his death, 
but was denied sometime in 1985.  On December 8, 2004, the 
Veteran's widow submitted a request to reopen the claim for 
service connection for the cause of the Veteran's death.  In 
a January 2005 rating decision, the RO granted service 
connection for the cause of the Veteran's death, finding 
clear and unmistakable error in a January 1998 rating 
decision.  Specifically, the January 2005 rating decision 
noted that effective August 24, 1993 the law changed to 
authorize presumptive service connection for ischemic heart 
disease in former prisoners of war who experienced localized 
edema during captivity.  The January 1998 rating decision 
denied service connection, finding no evidence of localized 
edema during captivity.  The January 2005 rating decision 
found that to be clearly and unmistakably in error.  Thus, 
service connection for the cause of the Veteran's death was 
granted, with an effective date of August 5, 1997.  The 
January 2005 rating decision also found that basic 
eligibility to DEA was established.  

In December 2006, the appellant brought a claim for DEA 
benefits.  In January 2007, the VA provided a letter to the 
appellant, notifying her that she could choose the beginning 
date of her eligibility to DEA benefits, which would run for 
eight (8) years from the beginning date.  The letter stated 
eligibility could begin any date from November 6, 1985 
through January 27, 2005.  In a February 2007 response, the 
appellant chose a beginning date of September 1, 1991 and 
provided evidence of full time law school attendance from 
August 25, 1997 through May 8, 1998.  The claims file 
indicates the appellant was contacted by telephone and letter 
explaining that the January 2007 letter was in error and that 
she should choose a later start date.  The record is unclear 
whether a specific basis for choosing a different start date 
was explained to the appellant at that time.  The appellant 
submitted a response, received in March 2007, reiterating her 
desire for a start date of September 1, 1991.  The appellant 
also submitted documentation showing periodic enrollment in 
undergraduate and graduate classes at Wayne State University, 
the first in Fall 1988 and the last in Summer 1997.  In a May 
2007 administrative letter, the RO explained that DEA 
benefits could not be provided for training taken more than 
one (1) year prior to receipt of the appellant's claim for 
DEA benefits.  As such, DEA benefits could not be provided 
prior to December 21, 2005.  The appellant appealed that 
determination.

The appellant's appeal raised the following arguments: that 
the VA erred in denying service connection for the Veteran's 
disabilities while he was alive, that the RO's denial of 
service connection for the cause of the Veteran's death in 
January 1998 was clear and unmistakable error (CUE), that the 
VA incorrectly calculated the date of the first application 
for DEA benefits with respect to the appellant, that the VA 
failed to provide notice to the Veteran's dependents of their 
eligibility for DEA benefits, and that the VA failed to abide 
by equitable principles and, therefore, failed to provide 
equitable relief.   
 
For the purposes of educational assistance under Chapter 35, 
the child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) The 
Veteran was discharged from service under conditions other 
than dishonorable, or died in service; and (2) the Veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the Veteran's death; or (4) the Veteran died 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3501, 3510, 3512 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.807(a), 21.3021, 21.3030, 21.3040, 21.3041 (2009).  In this 
case, the Veteran died as a result of a service-connected 
disability, which established the basic eligibility for his 
dependents for purposes of Chapter 35 benefits. 
 
The commencement date for an eligible child to use DEA 
benefits generally is his/her 18th birthday or the date of 
his/her successful completion of secondary schooling, 
whichever is the earlier date, and the period of eligibility 
continues until age 26.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 
21.3041(a).  During the time period of eligibility, the child 
is entitled to educational assistance not to exceed 45 
months, or the equivalent thereof in part-time training.  38 
C.F.R. §§ 21.3020(b), 21.3044(a).  The applicable regulations 
further provide that an individual must file a formal claim 
for educational assistance for pursuit of a program of 
education.  38 C.F.R. § 21.1030.  As a general matter, the 
date of claim is considered that on which a valid claim or 
application is considered to have been filed with VA, based 
upon either the date of a formal claim received at VA, or if 
an informal claim has been filed, and a formal claim is then 
received within one-year of the date VA requested it, the 
date VA received the informal claim will be determinative.  
38 C.F.R. § 21.1029(b).

The assignment of an effective date for Chapter 35 
educational assistance benefits shall, to the extent 
feasible, correspond to effective dates relating to awards of 
disability compensation.  38 U.S.C.A. 5113(a).

Additionally, the effective date for the commencing date of 
an award of Chapter 35 benefits will be determined based on 
the latest of the following dates: the beginning date of 
eligibility as determined by the applicable regulation (in 
this case, section 21.3041 pertaining to benefits for 
children of veterans); one-year prior to the date of claim 
(as determined pursuant to section 21.1029, as explained 
above); the date certified by the educational institution; or 
the effective date of the course approval, or, one year 
before the VA receives the approval notice, whichever is 
later.  38 C.F.R. § 21.4131(d) [emphasis added].

Initially, the Board notes the appellant contends that the 
original claim for DEA benefits was made in 1985 at the time 
of the original claim for service connection for the cause of 
the Veteran's death.  However, the Board observes that rating 
actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  A claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2009).  In 
this instance, service connection for the cause of the 
Veteran's death was denied in an unappealed 1985 rating 
decision.

As noted above, the current presumptive provisions for former 
POWs claiming service connection for cardiovascular disease 
did not exist in their present form at the time of the RO's 
1985 adjudication.  See 38 C.F.R. § 3.309(c), as amended to 
define beriberi heart disease as including ischemic heart 
disease in a former POW who had experienced localized edema 
during captivity, at 59 Fed. Reg. 35,464, July 12, 1994 
(effective August 24, 1993); and to include atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
and arrhythmia), at 69 Fed. Reg. 60,083, Oct. 7, 2004 
(effective Oct. 7, 2004).  

As such, there is no indication that the widow's claim for 
service connection for the cause of the Veteran's death and, 
consequently, for all resulting dependent's benefits, was not 
properly denied in 1985.  As such, that decision was a final 
adjudication of all claims that was not altered by the 
subsequent liberalization of 38 C.F.R. § 3.309(c) and, 
therefore, there is no current pending claim for DEA benefits 
from 1985.  See 38 C.F.R. §§ 3.114, 3.160(d).

The Board further notes that it is not disputed that the 
appellant's current application for Chapter 35 benefits was 
received by VA earlier than December 21, 2006.  The act of 
enrolling in an approved school is not an informal claim.  38 
C.F.R. § 21.1029(d)(ii)(4) (2009). 
 
Generally, payment of Chapter 35 benefits is precluded 
earlier than one year before receipt of the claim for 
benefits.  Since the appellant's application for education 
benefits was received on December 21, 2006, payment of 
Chapter 35 benefits normally would be prohibited prior to 
December 21, 2005. 
 
However, the Board observes that on November 1, 2000, the 
President signed into law the Veterans Benefits and Health 
Care Improvement Act of 2000, Pub. L. No. 106-419, Sec. 113, 
114 Stat. 1832 (2000), now codified as amended at 38 U.S.C.A. 
§ 5113.  The Board notes that the statutory amendments to 38 
U.S.C.A. § 5113 were intended to make the effective date 
provisions for the award of DEA benefits less restrictive.  
As a result, when determining the effective date of an award 
under Chapter 35, VA also has the discretion to consider the 
individual's application as having been filed on his/her 
prescribed eligibility date, even if that date is more than 
one year before the date of the initial rating decision.  38 
U.S.C.A. § 5113.  The criteria for an earlier effective date 
is as follows: the claimant is an eligible person who (A) 
submits to the Secretary of VA an original application for 
DEA benefits within one-year of the date the Secretary makes 
the rating decision; (B) claims such educational assistance 
for pursuit of an approved program of education during a 
period preceding the one year period ending on the date on 
which the application was received; and (C) would have been 
entitled to such educational assistance for such course 
pursuit if the individual had submitted an application on his 
or her eligibility date..  

Even taking these provisions into account, however, the Board 
finds that commencement of payment is still not warranted 
prior to December 21, 2005.  As noted above, the record shows 
that her claim was first received on December 21, 2006; which 
was clearly more than a year after the rating decision in 
which the RO granted service connection for the cause of the 
Veteran's death and notified the Veteran's widow.  Thus, the 
exception set out at 38 U.S.C.A. § 5113 does not apply, and 
her commencing date can be no earlier than one year before 
the date of her claim.

The Board has considered the appellant's argument to the 
effect that benefits should be awarded from an earlier date 
because VA did not provide her with timely and adequate 
notice of her eligibility for benefits.  In this regard, the 
Board notes that the appellant concedes her mother, the 
Veteran's widow, was properly notified at the time of the 
January 2005 rating decision.  The appellant argues, however, 
that as an eligible dependent the VA was required to provide 
her with separate notice. 

The appellant points to the VA's duty to notify pursuant to 
38 U.S.C.A. §§ 7721 and 7722.  The Board is cognizant of the 
provisions of 38 U.S.C.A. § 6303 (West 2002 & Supp. 2009) 
(previously 38 U.S.C.A. § 7722), which details the VA's 
duties with respect to distributing information to eligible 
veterans and eligible dependents regarding all benefits and 
services to which they may be entitled under laws 
administered by the Secretary.  The appellant suggests this 
statute confers on the VA a requirement to notify all 
eligible dependents of eligibility for DEA benefits.

However, 38 U.S.C.A. § 3563 (West 2002) specifically 
addresses VA's notice requirements with respect to DEA 
benefits.  In that regard section 3563 requires only that the 
VA "shall notify the parent or guardian of each eligible 
person whose eligibility is based on the death or disability 
of a parent...."  Thus, the notice provided to the appellant's 
mother in the January 2005 rating decision, along with any 
accompanying information, was sufficient to satisfy the 
requirements of section 3563.  As such, the VA was not 
required to provide specific notice to the appellant of 
eligibility for DEA benefits.

Moreover, even were sections 3563 or 6303 read to require 
specific notification of the appellant in this case, neither 
statute provides any remedy for VA's failure to do so.  It 
therefore appears that the statutes are merely hortatory, and 
cannot be relied upon to establish an eligibility date 
earlier than that otherwise permitted by statute.  See 
Andrews v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) 
(holding that the provisions of 38 U.S.C.A. § 7722(b) and 
(c), do not "create any enforceable rights for an applicant 
for benefits who did not receive assistance in presenting a 
claim"); see also Harvey v. Brown, 6 Vet. App. 416, 424 
(1994) (holding that Chapter 30 benefits cannot be awarded on 
the basis of the VA's failure to provide a veteran with 
accurate information pertaining to eligibility).  Indeed, 
regulations specifically applicable to Chapter 35 provide 
that VA's failure to give a claimant or potential claimant 
any form or information concerning the right to file a claim, 
or to furnish notice of the time limit for the filing of a 
claim, will not extend the time for filing.  See 38 C.F.R. §§ 
21.1032, 21.3030 (2009). 
 
In addition, the Board notes that in a similar case where the 
appellant began and completed educational endeavors without 
claiming assistance from VA, the Court held that the 
Secretary was precluded from reimbursing the appellant for 
his educational expenses without first putting VA on notice 
that such expectation existed, i.e., by filing an 
application.  Erspamer v. Brown, 9 Vet App 507, 510-11 
(1996).  The Court remarked that Chapter 35 benefits were 
instituted to provide dependents educational opportunities 
which would otherwise be impeded or interrupted for reason of 
the disability or death of a parent from a disease incurred 
in service, and to ensure that such dependents are aided in 
obtaining the education status which they might have aspired 
to and obtained but for the disability or death of such 
parent.  Id at 509.  While the Board sympathizes with the 
difficulties the appellant experienced in pursuing her 
undergraduate and postgraduate education, the evidence 
establishes that she completed her education over eight (8) 
years prior to her application for DEA benefits.  There is 
also no evidence here that the appellant had an expectation 
VA would pay for her education when she undertook her course 
of study, prior to her application for Chapter 35 benefits.  
Rather, the first evidence of such an expectation consists of 
her December 2006 claim.

The Board notes the appellant's contention that the Veteran 
wrongly was denied service connection for certain 
disabilities, to include diabetes mellitus, during his life.  
The appellant appears to be making this argument merely to 
strengthen her argument for retroactive DEA benefits.  It is 
noteworthy, that the appellant's arguments do not amount to 
an allegation of CUE in those decisions.  In Fugo v. Brown, 6 
Vet. App. 40 (1993), the Court stated that CUE is a very 
specific and rare kind of error and if the claimant wishes to 
reasonably raise CUE there must be "some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Thus, as a threshold matter, the claimant must plead CUE with 
sufficient particularity.  Id.  The Court in Fugo also held 
that allegations that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Id.  Here, it is clear the 
appellant never with any specificity alleged CUE with the 
past final decisions denying her father service connection 
during his life.  Indeed, as noted above, the appellant 
refrained from claiming CUE, while noting the finding of CUE 
with respect to the August 1998 rating decision.  The 
appellant is not alleging the correct facts were not 
available to the adjudicators or that some other specific 
"error" was made.  Even presuming she would have standing 
to do so, the appellant's arguments simply do not amount to 
alleging CUE as to disturb the finality of any past 
unappealed rating decision.  

Finally, the Board has considered the appellant's argument 
that the RO failed to apply equitable principles and provide 
equitable relief.  The Board is without authority to grant 
benefits simply because it might perceive the result to be 
equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not 
been provided for by Congress."  Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)).  As 
discussed above, this is a case where the RO provided the 
Veteran's widow notification of the Veteran's children's 
eligibility for DEA benefits as prescribed by 38 U.S.C.A. § 
3563.  An application for DEA benefits was not received 
within one year from the time of that notification, which 
would have afforded the appellant DEA benefit eligibility 
back to the date of the Veteran's death.  The only error on 
the part of VA was the January 2007 letter that incorrectly 
advised her that she could choose a date from November 1985 
to January 2005.  However, such letter was issued after 
receipt of her December 2006 claim, and there is no 
indication that she relied on that letter to her detriment.  
In fact, as noted, the appellant began and completed 
educational endeavors without claiming assistance from VA.  
Therefore, while the Board is sympathetic to the appellant's 
claim, it is bound by the law, and this decision is dictated 
by the relevant statutes and regulations. 

The Board has carefully reviewed the entire record in this 
case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  However, 
where as here, the law rather than the facts is dispositive, 
the benefit of the doubt provisions as set forth in 38 
U.S.C.A. § 5107(b) are not for application.


ORDER

Eligibility for retroactive Department of Veterans Affairs 
Dependents' Educational Assistance (DEA) benefits under the 
provisions of 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


